                     Case4:20-cv-00134-WTM-CLR
                     Case 3:16-md-02741-VC Document 112205 Filed
                                               Document     Filed07/13/20
                                                                  07/13/20 Page
                                                                            Page11ofof22




                                                  UNITED STATES JUDICIAL PANEL
                                                               on
                                                   MULTIDISTRICT LITIGATION



             IN RE: ROUNDUP PRODUCTS LIABILITY
             LITIGATION                                                                               MDL No. 2741



                                                      (SEE ATTACHED SCHEDULE)



                                              CONDITIONAL TRANSFER ORDER (CTO −221)



             On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
             the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
             28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,889 additional
             action(s) have been transferred to the Northern District of California. With the consent of that court,
             all such actions have been assigned to the Honorable Vince Chhabria.

             It appears that the action(s) on this conditional transfer order involve questions of fact that are
             common to the actions previously transferred to the Northern District of California and assigned to
             Judge Chhabria.

             Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
             Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
             Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
             consent of that court, assigned to the Honorable Vince Chhabria.

             This order does not become effective until it is filed in the Office of the Clerk of the United States
             District Court for the Northern District of California. The transmittal of this order to said Clerk shall
             be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
             Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                    FOR THE PANEL:

                                              Jul 09, 2020
      I hereby certify that the annexed
    instrument is a true and correct copy                           John W. Nichols
      of the original on file in my office.                         Clerk of the Panel
ATTEST:
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:   July 13, 2020
  Case4:20-cv-00134-WTM-CLR
  Case 3:16-md-02741-VC Document 112205 Filed
                            Document     Filed07/13/20
                                               07/13/20 Page
                                                         Page22ofof22




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                              MDL No. 2741



                 SCHEDULE CTO−221 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.      CASE CAPTION


GEORGIA SOUTHERN

  GAS      4        20−00134     Lanier v. Monsanto Company

IDAHO

  ID       1        20−00297     Simcoe v Monsanto Company

LOUISIANA EASTERN

  LAE      2        20−01817     Adams et al v. Monsanto Company
  LAE      2        20−01821     Mire v. Monsanto Company

LOUISIANA MIDDLE

 LAM       3        20−00411     Woolfolk v. Monsanto Company

NEW YORK SOUTHERN

  NYS      1        20−04645     Wisniewski et al v. Monsanto Company
  NYS      1        20−04757     Diaz et al v. Monsanto Company

SOUTH CAROLINA

  SC       3        20−02461     Parker v. Monsanto Company
  SC       3        20−02462     Ropp v. Monsanto Company
  SC       5        20−02420     Williams v. Monsanto Company
